Citation Nr: 9915819	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  94-25 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the second, third and fourth metacarpals of the 
left hand.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in May 1997, at 
which time the Board determined, inter alia, that new and 
material evidence had been submitted to warrant a reopening 
of the veteran's claim of entitlement to service connection 
for defective hearing.  By that same decision of May 1997, 
the Board also determined that remand was necessary for 
further development with respect to the claim for service 
connected for defective hearing, and the claim for a 
compensable evaluation for residuals of a fracture of the 
left hand.  Such development having been completed, the 
appeal as to these claims is again before the Board for 
appellate review.

In addition to the remand, the Board in May 1997 entered a 
decision.  That decision is incorporated by reference with 
respect to the procedural and substantive matters discussed 
at that time.  Accordingly, the Board will focus its 
appellate review on the two issues listed on the preceding 
page of this decision.


FINDINGS OF FACT

1.  The veteran's current defective hearing, in the form of 
bilateral hearing loss, is attributable to injuries sustained 
in service.  

2.  The veteran's service-connected left hand disability is 
currently manifested by a history of left hand injury, 
fracture, with no symptoms of the hand at the present time; 
with no evidence of any painful problem in the left hand; and 
range of motion of less than 1 inch for all digits regarding 
pulp to palm, with zero for all ten digits.  


CONCLUSIONS OF LAW

1.  Defective hearing was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.385 
(1998).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the second, third and fourth metacarpals of 
the left hand have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.30, 4.69, 4.71a, Diagnostic Codes 
5003, 5010, 5020, 5222 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Essentially, the veteran contends that he is entitled to 
service connection for defective hearing because he currently 
has hearing loss which he believes stems from service.  He 
contends that a compensable rating is warranted for his 
service-connected left hand injury because it is more severe 
than is currently evaluated.  


I.  Service Connection

The service medical records showed that the veteran received 
injuries to the skull during a second motorcycle accident in 
1951.  No indication of hearing loss was noted at that time.  
His hearing was 15/15 bilaterally at the time of service 
separation in June 1952.  Audiometry results were not 
included.  However, the post-service VA examination in 
December 1953 indicated that pure tone audiometry results, 
for air conduction, in the frequencies of 500, 1,000, 2,000, 
4,000, and 8,000 cycles per second were 15, 30, 40, 45, and 
65, for the left ear; and 5, 0, 10, 40, and 35 for the right 
ear, respectively.  The diagnosis was left ear partial 
defective hearing.

A lay statement from the veteran's wife, dated in November 
1992, indicates that the veteran's hearing had deteriorated 
into a serious hearing loss.  In a private medical statement 
dated in August 1993, the veteran's private physician stated 
that the veteran had surgery to repair the middle ear 
ossicles, and that there were complications with the surgery 
"because of severe hearing loss from a skull fracture many 
years ago." 

Additional evidence of record includes VA and private medical 
reports and statements from the veteran and his wife.  A 
private audiogram in July 1994 showed that the veteran 
currently had hearing within normal limits sloping to a 
severe sensorineural hearing loss in the right ear and a mild 
sloping to profound sensorineural hearing loss in the left 
ear.  The VA reports did not include current audiometry 
results.  Instead, those reports, including an October 1993 
note, concerned other ear disease pathology for which service 
connection was already in effect.  Service connection was 
already in effect for residuals of a fractured skull.  In 
August 1994, the veteran's wife again indicated that the 
veteran had a hearing loss disorder which had worsened over 
the years.

In November 1997, the veteran submitted a statement 
indicating that his private physician had no pertinent 
information; that she had moved out of the area; and that she 
would not respond.  The veteran asked that the RO please 
proceed with his claim without her response.  Prior to the 
veteran's statement, the RO had written letters directly to 
the veteran's private physician; and received no response.  

Received in June 1998, were solicited Social Security and 
medical records from the Social Security Administration 
(SSA).  Many of the medical records received were duplicates 
of VA records and private records already on file.  
Otherwise, pertinent records showed that in April 1993, the 
veteran was seen on an outpatient basis at VA for suspected 
left ossicle diarticular.  It was noted that the veteran 
presented with a longstanding history of hearing loss on the 
left after a skull fracture.  In June 1993, the veteran was 
hospitalized at VA.  Under history, it was noted that the 
veteran had a longstanding history of left hearing loss, and 
that current audiogram showed 20 to 35 decibels (dB) of 
ear/bone gap on the left.  After an exploratory tympanotomy, 
a stapedectomy was performed because exploration revealed 
subluxation of his stapes footplate.  The hospital report 
revealed a diagnosis of left conductive hearing loss.  

Also received was an October 1993 VA audio consultation 
record, which showed that the veteran received a hearing 
evaluation.  He had been followed in the clinic for 
asymmetrical mixed hearing loss, in the left ear, and 
worsened hearing in the left ear following surgery in June 
1993.  The veteran complained of constant vertigo, and 
inability to read, and constant gating problems.  Otoscopy 
revealed that ear canals were clear and tympanic membranes 
were visible in both ears.  Pure tone audiometry revealed 
hearing within normal limits through 1.5 Hertz (Hz), in the 
right ear and at 250 Hz in the left ear with moderately 
severe high-frequency loss in the right ear and fast sloping 
to profound loss in the left ear.  It was noted that previous 
bone conduction tests revealed no air-bone gap in the right 
ear and 10 decibels of air-bone gaps below 2.0 Hz in the left 
ear.  Spondee thresholds and pure tone averages were in good 
agreement in both ears.  Word recognition performance was 
good in the right ear and fair in the left ear at elevated 
presentation levels.  The examiner noted that the veteran 
exhibited an asymmetrical, mixed hearing loss, left greater 
than right, with slight low frequency conductive component in 
the right ear and at least a severe high frequency 
sensorineural component in the left ear.  

In August 1998, the veteran underwent an ear, nose and throat 
evaluation.  RO internal correspondence reveals that this 
examination, at first thought to be for compensation and 
pension purposes, was actually a statement for treatment 
purposes only.  Reportedly, the veteran was scheduled for an 
audiology examination on July 29, 1998.  On that day he 
called and canceled the appointment and stated that he did 
not wish to have the appointment rescheduled, and would 
contact the RO regarding his wishes.  In any event, the 
physician who saw the veteran for treatment purposes noted 
the veteran's history of left stapedectomy was necessitated 
by an acicular discontinuity which he sustained in a 
motorcycle accident in the 1950's.  Examination revealed that 
the left tympanic membrane was scarred.  He had some 
spontaneous nystagmus with the eyes to the left and any 
sudden upward movement of the head caused him to have rotary-
horizontal nystagmus with a tendency to fall backward.  There 
was no evidence of cranial nerve or cerebellar deficit.  The 
remainder of the routine ear, nose and throat examination was 
unremarkable, according to the examiner.  

The physician's impression was that the veteran had vertigo, 
post stapedectomy with evidence of a probable oval window 
fistula.  The veteran was advised to have a complete 
evaluation, and it was noted that the veteran was markedly 
uncomfortable at the time of his last audiogram.  The 
physician stated that the last audiogram, although not dated, 
showed a 28 percent discrimination and a profound upper 
frequency neurosensory hearing loss, so as to be unlikely 
that the veteran was going to tolerate another hearing test.  
It was noted that the veteran preferred to be left alone and 
was apprehensive about any further surgical procedures.  

The Board has reviewed the evidence pertinent to this claim.  
It is initially noted that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  No further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  Determinations 
as to service connection will be based on review of the 
entire evidence of record, with due consideration to the 
policy of the VA to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz)); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, the determination of whether the veteran has a 
service-connectable hearing loss is governed by 38 C.F.R. 
§ 3.385, which states that for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hz is 40 dB or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  Regulation 38 C.F.R. § 3.385 essentially 
"operates to establish when a measured hearing loss is (or, 
more accurately, is not) a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met...."  Hensley, 5 Vet. 
App. at 159.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or is the result of, a service-connected condition, 
the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board has reviewed the evidence of record in its 
entirety.  First, in determining whether hearing loss was 
incurred in or aggravated by service, the Board notes that 
there is no indication that the veteran engaged in combat 
with the enemy during a period of war; therefore § 1154(b) is 
inapplicable in the instant case.  Secondly, the veteran's 
Report of Separation, DD Form 214, indicates that his 
military occupational specialty was engineering.  Such a 
military occupational specialty does not necessarily comport 
with acoustic trauma in service; which matters less in this 
case because the premise of the veteran's claim is not that 
he acquired hearing loss as a result of acoustic trauma in 
service, but that his current defective hearing is a residual 
effect of the skull and other injuries he suffered in service 
as a result of a motorcycle accident.  The Board agrees that 
the veteran incurred defective hearing in service, most 
likely as a result of the motorcycle accident.  

As indicated in a February 1999 Supplemental Statement of the 
Case, the RO based its latest denial of the veteran's service 
connection claim on the fact that he did not report for VA 
examination as scheduled in conjunction with his claim, and 
that he had not furnished a good cause for his failure to 
report.  While this principle of denying a claim based upon 
failure to report for VA examination, under 38 C.F.R. 
§ 3.655, is applicable in most instances, it does apply in 
every situation that a veteran fails to report for 
examination.  In this veteran's case, the physician who saw 
the veteran for treatment purposes in August 1998 relayed the 
fact that the veteran had profound upper frequency 
neurosensory hearing loss and that it would be unlikely that 
the veteran was going to tolerate another hearing test.  It 
was noted that the veteran preferred to be left alone in that 
regard.  The Board accepts this as a plausible excuse for 
missing the audiometric evaluation scheduled by the RO 
pursuant to the Board's remand.  

More importantly, a choice different than denying the claim 
based upon failure to report is to adjudicate the claim based 
upon the evidence of record up to the point of the missed 
examination.  The Board will adjudicate the veteran's claim 
based upon the evidence of record, and believes that the RO 
should have done the same in this instance.  In particular, 
the RO was instructed to consider the application of Hensley 
v. Brown, supra, and the principles of Allen v. Brown, 7 Vet. 
App. 439 (secondary service connection), when adjudicating 
this claim on a de novo basis.  The RO did neither; and 
instead opted to deny the claim based upon failure to report 
for a recent examination, even though the principles of 
Hensley and Allen pertain to records other than the most 
current examination records.  In that regard, a current 
audiometric examination would have been most helpful to 
complete the picture of the veteran's audiological disability 
and the etiology therein; however, based upon the facts as 
indicated in the record up to this point, a grant of service 
connection can be made based upon reasonable doubt.  

The decibel losses recorded on service department 
audiological examinations prior to November 1, 1967, are 
assumed to be measured in American Standards Association 
(ASA) units, and are converted to International Standards 
Organization (ISO) units to facilitate comparison of results.  
This is an important fact for the veteran's case, because the 
audiological results noted at his December 1953 VA 
examination, when converted to ISO units, show hearing loss 
for "disability" purposes according to the guidelines set 
forth in Hensley and under 38 C.F.R. § 3.385.  The conversion 
from the December 1953 testing translates into 20, 10, 20, 
and 45 decibels for the right ear for frequencies of 500, 
1,000, 2,000, and 4,000, respectively; and for the left ear 
the translation is 30, 40, 50, and 50 decibels for the same 
frequencies respectively.  The decibels of 45 shown in the 
frequency of 4,000 in the right ear is considered to be a 
disability because it is greater than 40 decibels.  See 
38 C.F.R. § 3.385.  For the left ear, the frequencies of 
1,000, 2,000, and 4,000 are at or above the 40 decibel 
threshold to be considered a disability, in addition to 
having an average of 26 decibels or greater in those 
frequencies.  Id.  That amount of hearing loss is considered 
service-connectable if it is proven that the hearing loss was 
related to service.  The relationship to service in this case 
is provided by the veteran's private physician.  

The August 1993 medical opinion from the veteran's private 
physician, that the veteran sustained severe hearing loss 
from a skull fracture many years ago, relates his hearing 
loss to service.  While the veteran's hearing loss disability 
was not shown within one year of his separation from service, 
the medical opinion provides the causal connection between 
the veteran's current hearing loss disability and the skull 
injury he sustained during service.  Although not mentioned 
in the fact pattern above, the private physician's opinion 
was in conjunction with follow-up treatment for the veteran's 
ear surgery in that the complications therein arose from 
"severe hearing loss from a skull fracture many years ago," 
and not just based on the veteran's history of the same.  

Although VA was unable to obtain documentation to support the 
private physician's August 1993 medical opinion, the Board at 
this time will resolve all reasonable doubt in the veteran's 
favor that his current hearing loss, shown to be a 
"disability" for VA purposes pursuant to the testing 
obtained in 1953, was incurred at the time that he had a 
motorcycle accident in service.  In that regard, the 
veteran's defective hearing can also be described as being 
proximately due to and occurring secondary to his service-
connected skull disability.  See 38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt of resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991).  Accordingly, 
the claim for service connection for defective hearing is 
granted.  


II.  Increased Rating

The Board notes that the provisions of 38 U.S.C.A. § 5107 
have been met, in that the claim is well grounded and 
adequately developed.  This finding is partly based on the 
veteran's evidentiary assertion that his service-connected 
left hand disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1998); see also DeLuca 
v. Brown, 8 Vet. App. 202, 204-205 (1995).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In a May 1953 rating decision, service connection was granted 
for a broken left hand.  At that time the disability was 
classified as fracture, simple, bases of the second, third 
and fourth, metacarpal, left hand.  A zero percent, or 
noncompensable, rate was assigned and has been in effect to 
the present.  

In January 1993, the veteran underwent a VA examination of 
the joints.  The hands had normal appearance, and there as 
full extension of ten digits.  There was full flexion of 
eight fingers, and there was opposition and flexion of two 
thumbs.  There was mild tenderness at the left hand dorsally 
at the bases of the second, third and fourth metacarpals.  
Those bones were normal to palpation, although there was some 
small irregularities that may have been residuals from 
fracture.  The hands were otherwise nontender.  The wrists 
both had full motion with no tenderness.  The diagnosis was 
left hand history of fracture of several metacarpals in the 
military; fractures were well healed; continued moderate pain 
around the fractures; and also diagnosed was some chronic 
synovitis secondary to mild joint deformity from fracture 
residuals.  

In May 1997, the Board remanded the issue of entitlement to a 
compensable evaluation for residuals of a fracture of the 
left hand, because the veteran's last VA examination in 
January 1993 did not adequately portray the veteran's extent 
of functional loss due to pain "on use or due to flare-ups" 
pursuant to the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
the precedent of DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

In July 1998, the veteran underwent a VA orthopedic 
examination.  Regarding his current orthopedic symptoms, it 
was noted that he did not have any pain, numbness or weakness 
in the hands.  The veteran had not noticed any problems with 
weakness or easy fatigue.  Objective evidence revealed that 
the hands had full extension of 9 digits.  The exception was 
a 28 degree loss of extension at the distal interphalangeal 
joint of the right fifth finger secondary to joint 
enlargement.  There was full flexion of 8 fingers and there 
was full opposition and flexion of 2 thumbs.  There was no 
pain with movement.  Both hands were totally nontender except 
for a mild tenderness at the left thumb secondary to recent 
injury (there was no swelling or ecchymosis).  Sensation and 
intrinsic muscle functions were normal in both hands.  The 
bones of both hands were normal to palpation.  No x-rays were 
ordered.  In the assessment section, the examiner wrote:

The left hand has a history of injury, fracture, 
and treatment in military.  This healed well with 
some continued aching for awhile.  There are no 
symptoms in the hands at the present time.  
Symptoms in military and for awhile after are 
diagnosed as healing crush injury and healing 
fractures.  

In the comments section, the examiner stated that the 
veteran's claims file was available and reviewed, as were the 
Board's remand instructions.  In response to the remand, the 
examiner stated:  

This veteran has some subjective feelings of poor 
coordination in both hands due to vertigo.  A 15 
percent decrease in the motions of the left hand 
would represent the portion of this at the hand 
(this is for a head problem).  He has not noticed 
any problems with weakness or fatigue.  He does not 
have any flare up problems...I was asked to comment 
on visible pain.  This veteran does not have any 
pain in the hands, and there is no evidence of any 
painful problem in the left hand...I was asked to 
comment on objective versus subjective.  This 
veteran does not have any symptoms in the left 
hand.  The objective findings are compatible with 
this (the exception is some recent discomfort at 
the thumb from injury, but this does not relate to 
previous injury in military).  

In November 1998, the physician submitted an Addendum to his 
July 1998 VA examination report.  Therein it was noted that 
the range of motion was 1 inch for all digits regarding pulp 
to palm distance; and was zero for all 10 digits.  

The Board has reviewed all of the pertinent evidence of 
record, and determines that the veteran is not entitled to an 
increased or compensable rating for his left hand disability 
at this time.  In addition to the general regulations set 
forth above that govern increased rating claims, the 
following specific regulations apply to the veteran's case.  

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran's service connected residuals of a fracture of 
the second, third and fourth metacarpals of the left hand is 
currently rated under the provisions of Diagnostic Code 5020 
pertaining to synovitis, and by analogy to the provisions of 
Diagnostic Code 5222 which governs the rating of ankylosis of 
the thumb, index and middle fingers.  

Except for gout, the diseases under diagnostic codes 5013 
through 5024 will be rated on limitation of motion of 
affected parts, as arthritis, degenerative.  Accordingly, 
synovitis is evaluated by analogy to degenerative arthritis.  
Section 38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joints groups, and a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or 2 or more minor joints, with occasional 
incapacitating exacerbation.  Id.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes. 38 C.F.R. § 4.69 (1998).

Favorable ankylosis of the index, middle and ring fingers of 
the minor hand warrants a 20 percent evaluation.  The ratings 
for code 5222 favorable ankylosis or limited motion 
permitting flexion of the tips to within 2 inches (5.1 cms.) 
of the transverse fold of the palm.  Limitation of motion of 
less than 1 inch (2.5 cms.) in either direction is not 
considered disabling.  38 C.F.R. § 4.71a Diagnostic Code 5222 
and Note (a) (1998). 

Inasmuch as synovitis is evaluated according to limitation of 
motion, a compensable evaluation is not warranted on that 
basis in the absence of evidence of limited or painful range 
of motion of the affected finger.  The examiner in August 
1998 specifically stated that the veteran had no subjective 
complaints of pain in the left hand and there were no 
objective observations of pain.  Instead, the examiner 
reported that the veteran had no symptoms of the left hand at 
the time of evaluation, that muscle functions and the bones 
of the hands were normal, and that there was full extension 
of 8 fingers and full opposition of the 2 thumbs, and that 
there was no pain.  As there is no limited motion in the 
affected fingers at this time, the Board must determine that 
a compensable evaluation is not warranted at this time under 
Diagnostic Code 5020, and that Diagnostic Code 5222, for 
ankylosis is not for application since the fingers are not 
ankylosed.  As there is no pain on motion, or functional 
loss, the principles set forth in Deluca and 38 C.F.R. 
§§ 4.40 and 4.45 do not change the outcome of this case.  



ORDER

Service connection for defective hearing is granted.  

A compensable evaluation for residuals of a fracture of the 
second, third and fourth metacarpals of the left hand is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

